                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

LEONARD B. GOODWIN,                             §
          Petitioner,                           §
                                                §
vs.                                             § Civil Action No. 1:19-cv-690-MGL
                                                §
MR. AARON JOYNER, Warden,                       §
          Respondent.                           §
                                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION
             AND DISMISSING PETITIONER’S PETITION WITH PREJUDICE
                          FOR FAILURE TO PROSECUTE


       Petitioner Leonard B. Goodwin (Goodwin), proceeding pro se, filed this matter as a petition

for writ of habeas corpus (petition) under 28 U.S.C. § 2254. This matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Goodwin’s petition be dismissed with prejudice for failure to prosecute. The Report

was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       After Respondent Mr. Aaron Joyner filed a motion for summary judgment on June 5, 2019,

this Court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

advising Goodwin of the importance of the motion and of the need for him to file an adequate

response by July 8, 2019. ECF No. 18. Goodwin failed to respond. On July 11, 2019, this Court

entered an order directing Goodwin to advise the court whether he wishes to continue with this
case, ECF No. 20, and again, Goodwin failed to respond. Finally, on July 31, 2019, the Magistrate

Judge filed the Report recommending this Court dismiss Goodwin’s case for failure to prosecute.

ECF No. 22. Goodwin failed to file any objection to the Report. “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE for failure to prosecute. See Davis

v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       To the extent Godwin requests a certificate of appealability from this Court, that certificate

is DENIED.

       IT IS SO ORDERED.

       Signed this 20th day of August, 2019, in Columbia, South Carolina.


                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
